DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2014/0188132 A1) in view of Vayser (US 2007/0265495 A1), further in view of Akeel (US 2015/0057675 A1).
Regarding claim 1, Kang discloses a tracking and guidance arrangement for a surgical robot system (see Fig. 3l, 7 and abstract), the system comprising: a patient-interacting device (38/42/44) including an instrument engaged (38) with a distal end of a guide arm (42/44), the instrument being adapted to interact with maxillofacial anatomy of a patient (adapted to be used on maxillofacial anatomy if desired); a fiducial marker (78) adapted to be coupled to the anatomy of the patient (fiducial 78 on patient); a single detector (76) connected to a distal end of a single articulating arm (28/30/32; only arm which has detector) and co-operable therewith to be positioned adjacent to and in an uncoupled spaced-apart relation in a 3D coordinate space (see 48,50,52,54,56,58) with the fiducial marker (see Figs), the single detector connected to the distal end of the 
Regarding claim 10, Kang discloses a method of tracking and guiding a surgical robot system (see Fig. 3l, 7 and abstract), the method comprising: positioning a single detector (76) connected to a distal end of a single articulating arm (28/30/32; only arm which has detector 76), adjacent to and in an uncoupled, spaced-apart relation in a 3D coordinate space (see 48, 50, 52, 54, 56, 58; see Figs and above) with a fiducial marker (78) adapted to be coupled to the anatomy of a patient (fiducial 78 on patient is coupled to anatomy), the single detector connected to the distal end of the single articulating arm (see above) comprising a single electromagnetic detector (see [0067]; only a single electromagnetic detector 76 is shown) and being arranged to interact with and detect the fiducial marker (see [0067] and [0070]); initiating interaction between the fiducial marker and the single detector with a controller device (66) in communication with the single detector, the controller device including a hardware processor and memory (implicitly in order to function) and being in communication with the single detector and the articulating arm (implicitly in order to function, see citations above and below); receiving, by the controller device, data from the single detector regarding the detection of the fiducial marker (e.g. registration); determining, by the controller device, an actual spaced apart relation in the 3D coordinate space between the fiducial marker and the single detector based on the received data (e.g. registration and tracking of fiducial marker), comparing, by the controller device, the actual spaced apart relation to a predetermined spaced apart relation in the 3D coordinate space between the detector and fiducial marker (e.g. implicitly in order to track movement of the fiducial; for example in order to track any potential patient movement, the new positions must be compared, at least indirectly, to the predetermined (registration) arrangement, at least by the use of 
Kang, regarding both claims 1 and 10, discloses all the features of the claimed apparatus and method, as explained above, but does not explicitly teach wherein the controller manipulates the single detector or the articulating arm to move the detector to the actual spaced apart relation equal to the predetermined spaced apart relation in the three dimensional coordinate space between the detector and the fiducial marker, or wherein the anatomy of concern is the maxillofacial anatomy as required.  
Vayser, however, teaches a surgical robot system (see Fig. 1) with a single detector (12) connected to a robotic articulating arm [0007] to track a fiducial (76) on a dental object (77), whereby the device determines an actual spaced apart relation between the fiducial and the detector (e.g. a relation where patient has moved vs the initial arrangement), compares the relation to a predetermined relation (e.g. initial arrangement with centered position), and manipulating the detector/articulating arm to 
Akeel, however, teaches a system for robotic surgery (abstract) wherein a fiducial marker (28) is attached (attaching) directly to the maxillofacial anatomy of the patient (see Fig. 4a) and an instrument is directed to interact with the maxillofacial anatomy (see Fig. 4a).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device/method of Kang/Vayser, as combined above, to include directly attaching the fiducial marker to the maxillofacial anatomy and using the instrument on the maxillofacial anatomy, as taught by Akeel, as such modification would allow the position and orientation of the jaw and/or teeth to be easily detected and traced during maxillofacial surgery (see Akeel, [0100]).  
 Regarding claims 2 and 11, Kang/Vayser/Akeel, as combined above, additionally discloses wherein the guide arm is disposed (disposing) in a spaced apart 
Regarding claims 3-4 and 12-13, Kang/Vayser/Akeel, as combined above, additionally discloses wherein the articulating arm (28/30/32) is connected (connecting) to the guide arm (42/44; e.g. at 32/42) and mounted to a common base (24, see Kang, via articulating arm).
Regarding claims 7 and 16, Kang/Vayser/Akeel, as combined above, additionally discloses wherein the controller device is configured to change (changing) the spatial relation between the instrument and the fiducial marker, relative to a detected change in the actual spaced relation between the fiducial marker and the single detector [0005] (e.g. position monitoring and robotic control, see Kang, citations above).
Regarding claims 5-6 and 14-15, Kang/Vayser/Akeel, as combined above, teaches wherein the articulating arm comprises a plurality of serially disposed sections (Kang, 28/30/32), with adjacent sections being connected by a joint (encoded joints 64), and wherein the method comprises engaging a position indicating device in communication with the controller device with one or more of the joints for indicating an angular relation in the 3D coordinate space between the serial disposed sections engaged therewith (e.g. encoder, see [0067] and [0057]; encoded joints shown in embodiment of Fig. 3l of Kang); and wherein the controller device is configured to determine an actual spatial position in the 3D coordinate space of the single detector engaged with the distal end of the arm via the angular relations communicated by the position indicating device (e.g. via operation of encoded joints, see [0067] and [0057], Kang and citations above).  
Regarding claims 19-20, Kang/Vayser/Akeel, as combined above, discloses all the features of the claimed invention, including wherein the single detector (as interpreted above) is configured to/initiates detection of the fiducial (see Kang, citations above), but does not teach wherein the fiducial marker is an emitter as required. 
Vayser, however, teaches that electromagnetic fiducials (e.g. IR) in the robotic surgical system may be emitters (see [0006]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device and method of Kang/Vayser/Akeel, as combined above, to further include Vayser’s fiducials in the form of emitters, as such modification would improve localization and tracking of the fiducials in the system.  Additionally, it is noted that such modification would merely involve a rearrangement of known parts of the device (e.g. which device of the EM detector emits the signal), which has been held to be within the skill of the ordinary artisan.  
Response to Arguments
Applicant's arguments filed 2/24/21 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection/interpretation above necessitated by Applicant’s amendments. 
It is noted that the arguments do not address the new interpretation above in view of the alternate embodiment of Kang, which discloses a single electromagnetic detector.  The arguments directed to the single camera option of the claim are moot in view of the new interpretation.  Further, the Examiner notes that the fluoroscopic imaging units are not interpreted as single (or any) electromagnetic detectors, since they are optical imaging units, and do not track location.  Still further, the Examiner . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO892 form.  US 2009/0245600 teaches a similar surgical system with automatic manipulation of tracking systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/EDWARD MORAN/Primary Examiner, Art Unit 3772